5
if
z

i
wend }

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ses te Hee eae ne SE

 

Baisheng Chen, i JAN 1 6 2020:
Plaintiff, a
19-cv-9951 (AJN)

—-V~-

ORDER

Kevin McAleenan, et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On January 14, 2020, Defendants filed a motion to dismiss. Pursuant to Rule 3.F of this
Court’s Individual Practices in Civil Cases, on or before January 24, 2020, Plaintiff must notify
the Court and his adversary in writing whether (1) he intends to file an amended pleading and
when he will do so or (2) he will rely on the pleading being attacked. Plaintiff is on notice that
declining to amend his pleadings to timely respond to a fully briefed argument in the
Defendants’ January 14 motion to dismiss may well constitute a waiver of the Plaintiffs right to
use the amendment process to cure any defects that have been made apparent by the Defendants’
briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160, 190 (2d
Cir, 2015) (leaving “unaltered the grounds on which denial of leave to amend has long been held
proper, such as undue delay, bad faith, dilatory motive, and futility”).

If Plaintiff chooses to amend, Defendants may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that it relies on the initially-filed motion to

dismiss.
Nothing in this Order alters the time to amend, answer or move provided by the Federal

Rules of Civil Procedure or Local Rules.

SO ORDERED.

New York, New York

Dated: fanuaty | , 2020

nt TA A ARC RoR a. j

erarraneecers

 

 
Als

ALISON J. NATHAN
United States District Judge

 
